DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Examiner’s amendment/Comment
2.	Claim 1-11 are allowed.

Allowable Subject Matter
3.	The following is a statement of reasons for the indication of allowable subject matter:  The following is an examiner’s statement of reasons for allowance: the related art of record fails to disclose or suggest a combination of a plurality of charging power has changed even when an abnormality of a charger has not occurred and the charging power which is supplied to a vehicle has changed. The curb emission of heat from cables or components and charging current flows at the time of charging and enhance a charging efficiency. Since the notification device is caused to notify the charging power and the charging time only when the user wants to notify the power saving is achieved.  The vehicle (1) has communication devices (150,310) that are configured to communicate with an external power supply. A power storage device (10) is configured to be charged by a charging power supplied from the external power supply. A notification device (180) is configured to notify information on charging. An electronic control unit (100) is configured to receive an abnormality signal indicating an abnormality external power supply through the communication devices. A change in the charging power is determined and the notification device is caused to notify the change in the charging power when the charging power has changed without presence of the abnormality signal.  The vehicle includes: a communication device configured to communicate with a power supply that is disposed outside the vehicle; a power storage device configured to be supplied with a charging power from the power supply and to be charged; a notification device configured to notify (i.e, provide) information on charging to at least one of an interior and an exterior of the vehicle; and an electronic control unit configured to calculate a charging time required for charging the power storage device based on the charging power. The electronic control unit is configured to cause the notification device to notify a changed charging power when the electronic control unit has not received an abnormality signal indicating an abnormality of the power supply from the power supply via the communication device and the electronic control unit determines that the charging power has changed.  The electronic control unit may be configured to transmit the changed charging power and the charging time based on the changed charging power to the communication terminal via the communication device when the electronic control unit has not received an abnormality signal indicating an abnormality of the power supply from the power supply and the electronic control unit determines that the charging power has changed.   The electronic control unit is configured to transmit a changed charging power to the communication terminal via the communication device when the electronic control unit has not received an abnormality signal indicating an abnormality of the power supply from the power supply via the communication device and the electronic control unit determines that the charging power has changed.  Accordingly, the related arts does not teach “an electronic control unit configured to: receive an abnormality signal indicating an abnormality of the external power supply via the communication device, determine a change in the charging power, and cause the notification device to notify the change in the charging power when the charging power has changed without presence of the abnormality signal,” as recited in independent claim 1 and as similarly recited in independent claims 5, 7, and 9.  Moreover, the related art indicates that this particular device and method is novel and has not been published or patented by other entities.  This along with the rest of the claimed limitations is not shown by the related art.
	Consider claim 1, the best reference found during the process of examination, Zendler (U.S. PGPub 20190232795 A1), discloses a state-of-charge (SOC) display system includes a battery, a brake light array including multiple lighting elements, and an SOC module. The SOC module is configured to receive a battery status signal including an SOC of the battery. The SOC module is further configured to output a display signal to the brake light array based on the battery status signal. The brake light array is configured to receive the display signal, and illuminate at least a subset of the lighting elements for displaying the SOC of the battery by the brake light array, in response to the display signal.
Consider claim 1, another best reference found during the process of examination,Dao (US 10367239 B1), discloses an integral battery temperature control system monitors and heats a battery to enable operation in cold environments and utilizes a heating device coupled to one of the terminals of the battery to heat the terminal and thereby heat the electrode coupled thereto. The heated electrode is within the battery housing and internally heats the battery. A temperature sensor measures the temperature of the opposing terminal and a controller will terminate heating when the measured temperature of the opposing terminal rises above an upper threshold temperature value. The heating device be coupled with or be part of a discharge circuit, wherein electrical current from the battery is used to heat the battery. A discharge circuit is part of a battery unit monitoring module that balances the voltage of a plurality of battery units. The heating device may include a resistor or a transistor of the discharge circuit.
Claims 5, 7 and 9 recite features, among others, that are similar to the features that are discussed above with respect to claim 1.  Therefore, claims 5, 7 and 9 are patentable over related arts.  Claims 2-4, 11; 6; 8 and 10 depend from claims 1, 5, 7 and 9 respectively.  Therefore, these claims are patentable over in view of related arts for the reasons given with respect to claims 1.  

Citation of pertinent Prior Arts
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
  
Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fekadeselassie Girma whose telephone number is (571)270-5886.  The examiner can normally be reached on M-F 8:30am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 270-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fekadeselassie Girma/
Primary Examiner Art Unit 2689